DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments regarding 35 USC 101 have been fully considered but they are not persuasive. With respect to the models being required by claim 21, it is noted that the models are recited at a high level of generality, and the claims recite language, such as “based on,” “utilizing” and “using,” which doesn’t fully define how the inventive concept is specifically integrated into a practical application or contains sufficient detail that is not abstract.
Applicant argues that the claims recite a particular combination of operations that generate sequential patterns from event data and user data which is then used to generate two models. Remarks on page 10. In response to this, Examiner notes the language being used in the claims that is not as specific as Applicant’s Specification, and that the claim language broadly claims the features that do not specifically incorporate the features into an eligible claim under 35 USC 101. The claims of the court precedent that Applicant argues included claim language that was more specific and defined than the claims of the instant application. A claim requiring a system, method or device having two models that are formed based on sequences and using the models to make predictions to create improved usage of an application can be incorporated into a claim that is eligible under 35 USC 101 if the features are fully defined and/or the claims are clearly incorporated into a practical application. However, Examiner respectfully disagrees that Applicant’s claims include features, when considered as a whole, that are eligible under 35 USC 101. Therefore, the rejection under 35 USC 101 is being maintained.
Regarding the rejections under 35 USC 102/103, it is noted that the claims appear to include features that were not previously presented in the previous claim set. However, for purposes of compact prosecution, the claims are being entered. However, based on the claim language, it is unclear how the features interrelate and what is meant by certain claim features since the claims include “using,” “utilizing” and “based on.” According, the claims are being rejected under 35 USC 112(b) and art that is considered to be relevant, but the claims are not being rejected under 35 USC 102/103 since the metes and bounds of the claims cannot reasonably be determined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 21-24 recite a system having a processor and a memory for distributed sequential pattern data mining, claims 25-32 recites a method for distributed sequential pattern data mining, and claims 33-36 relate to a device having a processor and a memory for distributed sequential pattern data mining. Therefore, Step 1 is satisfied for claims 1-20. 
Step 2A Prong One:
Claim 25 and its dependents relate to method that includes one or more sequential patterns being obtained that represent a chronological ordering of a sequence of events taken by a user, during usage of a software application. The user is represented by a plurality of binary-valued user dimensions. At least one of the binary-valued user dimension represents an outcome of usage of the application by the user. A binary predictive classifier is trained for each of the plurality of sequential patterns, which is based on an odds ratio for a particular sequential pattern relative to a target binary-valued user dimension. An input sequential pattern from a new user’s usage, along with a target binary-valued user dimension is obtained. The binary predictive classifier is utilized to predict a value of the target binary-valued user dimension based on the input sequential pattern. Usage of the application is improved based on the predicted value. 
Claim 33 and its dependents relate to a device that includes a plurality of sequential patterns being generated from a plurality of event data and user data. A sequential pattern represents a chronological ordering of a sequence of events taken by a plurality of users during usage of an application. The user data includes a plurality of user dimensions. A logistics regression classifier is trained to relate a binary-valued user dimension to a target sequential pattern by estimating probabilities using a logistic function. The logistics regression classifier is trained with sequential patterns associated with a target binary-valued user dimension. The logistics regression classifier is utilized to predict a value of a target binary-valued user dimension given a sequential pattern of a new user of the application.
In other words, the independent claims relate to generating or training a model based on distributed sequential pattern data mining. The determination of a pattern and training a model is based on the obtained information and the information that is stored in a database. These observations or evaluations are acts that can be practically performed in the human mind, similar 
As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single abstract idea for purposes of further eligibility. See MPEP 2106.04 and 2106.05(II). Thus, for purposes of further discussion, this example considers limitations of ranking semantically similar input data elements that includes four different filters to generate a ranked list is considered to be the abstract idea.
Step 2A Prong Two: This judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception 
Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes that the record keeper used to perform (e.g., the mental inspection and evaluation of comparing files), using the computer components as a tool. While this type of automation improves the improves comparison of information (by minimizing or eliminating the need for mentally evaluating the file attributes), there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim 
Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: YES).
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the memory, display and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). 
Here, the recitation of training models, generating models and using models are recited at a high level of generality. Even when considered in combination, these additional elements 
The dependent claims do not provide additional elements that provide meaningful limitations to overcome the reasons of the independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s claims 21, 25 and 33 recite “use,” “utilize,” and “based on” language that render the claims indefinite. See MPEP 2173.05(q) “Use” Claims. 
Regarding claim 21, the claim recites “users using an application,” “train a binary predictive model and a logistic regression model based on the sequential patterns,” “based on an odds ratio,” “using a logistic function,” “utilize the binary predictive model… to correlate,” “use the predicted value to improve usage.” The series of these emphasized terms renders the claim indefinite. It is unclear from the limitations how certain steps performed “based on” the other steps from the claim language. It is also unclear how the logistic function is being used or how 
Claim 25 recites “binary predictive classifier model is based on an odds ratio,” “utilizing the binary predictive classifier model… based on the input sequential pattern,” and “improving usage of the application based on the predicted value.” It is unclear how the binary predictive classifier model is based on an odds ratio. It is unclear how the binary predictive classifier is being utilized to predict a value based on the input sequential pattern. It is unclear how usage is improved based on the predicted value. Dependent claims 26-32 are rejected for at least the same reasons as claim 25.
Claim 33 recites “usage of an application,” “estimating probabilities using a logistic function,” and “utilize the logistics regression classifier.” It is unclear how probabilities are estimated using a logistic function. It is further unclear how the logistics regression classifier is utilized. Dependent claims 34-36 are rejected for at least the same reasons as claim 33.
Based on the 35 USC 112 rejections, the metes and bounds of the claims cannot be determined; therefore, an art rejection is not being made – the prior art relied upon in the Non-Final Office Action is considered to be pertinent to the currently pending claims. 
Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. Examiner notes that the prior art previously relied upon in the 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982.  The examiner can normally be reached on Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD L BOWEN/Primary Examiner, Art Unit 2165